DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 – 9, 11, 13, 14, and 16 - 19 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0300739 to MIMAR in view of U.S. Patent Publication 2013/0166580 to MAHARAJH et al. (hereinafter “MAHARAJH”).

Regarding Claim 1, MIMAR discloses a computer implemented method of generating event-based communications, the method being implemented in a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method (includes multiple embedded processors, where quad processors with Single-Instruction-Multiple-Data-Stream (SIMD) and Digital Signal Processors (DSPs) coprocessors are used for embedded video processing and video compression. [¶ 0091] … FIG. 39 shows the connections of present system, referred to as GenieCam 302, which connects to OBD-2 using Bluetooth interface, connects to broadband wireless using 4G LTE or 5G mobile interface, and connects to Public Safety Answering Point (PSAP) 300 as emergency services via internet and also audio-video drop box 301 in the cloud for uploading and storing accident audio-video data. Also, GPS 304 is used to determine latitude and longitude of present location and speed. [¶ 0101] … The method of present system and method is to immediately contact Public Service Answering Point (PSAP) via both data and voice channels. Also, accident of the video is uploaded to a drop box in the cloud and the URL link (Uniform Resource Locator: a protocol for specifying addresses on the Internet) to audio-video accident data is sent with the emergency help request data. [¶ 0212] …The next generation IP Emergency system in USA is NG-9-1-1: A system comprised of Emergency Services IP networks (ESInets), IP-based Software Services and Applications, Databases and Data Management processes that are interconnected to Public Safety Answering Point premise equipment. [¶ 0221]), the method comprising: 
generating, at a sensor, event-related sensor data for an event; establishing a connection between the sensor and a cloud-based page service (An accident video from multiple cameras is prepared and uploaded to a cloud server drop box. The URL of uploaded video is embedded in the accident notification SMS, email or other IP communication of accident notification. [¶ 0207]); and 
sending, from the cloud-based page service to a client device, an indication to initiate a communication to a service center (accident of the video is uploaded to a drop box in the cloud and the URL link (Uniform Resource Locator: a protocol for specifying addresses on the Internet) to audio-video accident data is sent with the emergency help request data. [¶ 0212] … The accident video enveloping the accident from multiple embedded cameras with above-mentioned video processing is sent as a URL link as part of the message detailing location of the accident, number of occupants, severity level, time stamp of the accident, conscience state of driver and passenger after the accident by performing facial processing of two rear-view cameras, and direction of travel when accident occurred. Such video information can thus be viewed not only by the emergency services center, but also by police and emergency responders from any web-enabled device. The video is captured by a high-definition (HD) and High-Dynamic-Range (HDR) camera modules and processed by adaptive pre-processing. [¶ 0214] … A bump is detected when any component of accelerometer or gyro value change is detected. … If there is a bump or a sound level higher than a threshold is detected, then park alarm notification is issued via email or SMS, and video of the event … is also uploaded to the cloud and sent as a URL link to the owner or vehicle operator. [¶ 0224]. The Examiner notes that 1) the client device receiving the indication is not necessarily the source of the sensor data; and 2) there is no claim or requirement as to the cloud-based page service sending the indication being unsolicited or solicited (e.g., by request from another entity))

While MIMAR discloses sending, from the cloud-based page service to a client device (accident video … is sent as a URL link … Such video information can thus be viewed not only by the emergency services center, but also by police and emergency responders. [¶ 0214]) and it would be obvious that sending a link is for the purpose of  notice/invitation/trigger for the recipient to view the content as accessed by the sent URL link, in the spirit of the present invention MAHARAJH is further relied on to explicitly teach the sending as an indication to initiate a communication to a service center (An advanced encoding/transcoding facility 104 may perform self-aware ingestion 118 based on a trigger, such as content being deposited into a location known to the advanced encoding/transcoding facility 104. A location may include a directory, an FTP site, an RSS feed indicating new content, an email received with the content or with a link to the content, an email with an attachment containing the content, an address (URL, port, and the like) to which content is streamed, an address (URL, port, and the like) to which a notice of content availability is sent, an external scheduler that may be linked to a guide such as TV guide, and the like. [¶ 0207] … an email may contain notification of new content and may contain the content and/or links to the content. [¶ 0345] … the mobile media platform may notify a user when new content is available and present the user with the new content and/or a link to the new content via email. … The mobile media platform sends the user emails when new content is available to view. These emails may contain a hyperlink to a small file on the mobile media platform. … The user receives the email, and clicks on the link to the small file. The email is an HTML email, and therefore the actual file being downloaded is masked from the user by a pretty hyperlink. The application may scan the inbox for these notification emails, and display a customized notification icon when these special emails arrive. The application launches, downloads the small file, which contains a mapping to a particular video to play back to the user. The application then plays the video. [¶ 0346])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MIMAR with that of HAHARAJH for advantage to facilitate management of content, storefront and video platform offerings as well as creation of next generation multi-platform services. (HAHARAJH: ¶ 0148)

Regarding Claim 3, the combination MIMAR, MAHARAJH, and LEE teaches the method of claim 2.
MIMAR further discloses further comprising: 
transmitting the event-related sensor data to the cloud-based page service (An accident video from multiple cameras is prepared and uploaded to a cloud server drop box. The URL of uploaded video is embedded in the accident notification SMS, email or other IP communication of accident notification. [¶ 0207]); and 
updating, by the cloud-based page service, the dynamic event page based on the event-related sensor data (accident of the video is uploaded to a drop box in the cloud and the URL link (Uniform Resource Locator: a protocol for specifying addresses on the Internet) to audio-video accident data is sent with the emergency help request data. [¶ 0212]. The Examiner notes that lacking an explicit definition to the contrary, “updating” is interpreted in its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., to make (something) more modern or up to date. “Updating” is not interpreted as necessitating a revision or change to existing information, i.e., adding (new) data to a page containing no previous data is still an “update” to the page) (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims))

Regarding Claim 4, the combination MIMAR, MAHARAJH, and LEE teaches the method of claim 2.
MIMAR further discloses wherein 
the service center is a PSAP (FIG. 39 shows the connections of present system …  connects to Public Safety Answering Point (PSAP) 300 as emergency services via internet and also audio-video drop box 301 in the cloud for uploading and storing accident audio-video data. [¶ 0101] … The method of present system and method is to immediately contact Public Service Answering Point (PSAP) via both data and voice channels. Also, accident of the video is uploaded to a drop box in the cloud and the URL link (Uniform Resource Locator: a protocol for specifying addresses on the Internet) to audio-video accident data is sent with the emergency help request data. … it is important to communicate the conditions and data of an accident clearly and concisely to emergency services of PSAP. [¶ 0212]), 
the communication is a qualified text-to-911 communication , and the page identifier is transmitted with the qualified text-to-911 communication (The present invention uses IP based emergency services to connect and communicate concise accident information … The accident video enveloping the accident from multiple embedded cameras with above-mentioned video processing is sent as a URL link as part of the message detailing location of the accident, number of occupants, severity level, time stamp of the accident, conscience state of driver and passenger after the accident by performing facial processing of two rear-view cameras, and direction of travel when accident occurred. Such video information can thus be viewed not only by the emergency services center, but also by police and emergency responders from any web-enabled device. [¶ 0214] … The IP based emergency services are contacted via SMS 911 or NG-9-1-1 in the USA, and eCall in Europe. The SMS 911 Text messaging is one of consumers' preferred means of communication and increasingly used to access life-saving emergency services using Short Message Service (SMS). J-STD-110 makes a new generation of emergency communications capabilities possible. It allows text to 911 to be broadly implemented across the United States to get emergency messages to public safety answering points at times when help is needed most." SMS 911 does not support video payload but the present system and method embeds one or more URL links to a. SMS message after uploading the audio-video information to the cloud storage. [¶ 0215])

Regarding Claim 6, the combination MIMAR and MAHARAJH teaches the method of claim 1.
MIMAR further discloses:
further comprising generating client device data by a second sensor of the client device (FIG. 5 shows block diagram of an embodiment of present invention with two camera modules and an accelerometer. The video from two cameras can be merged into a single video stream with wider field of view, or handled as two separate video streams. [¶ 0044] … FIG. 6 shows block diagram of a preferred embodiment of the present invention with three or four camera modules and an X-Y-Z accelerometer, X-Y-Z gyro sensor, compass sensor, ambient light sensor and micro-SD card, 3G/4G LTE wireless modem, GPS, Wi-Fi and Bluetooth interfaces built-in, etc. [¶ 0045] … Another embodiment uses two CMOS image sensors, shown in FIG. 5, uses a SoC for simultaneous capture of two video channels at 30 frames-per-second at standard definition (640.times.480) resolution. Audio microphone and front-end is also in the same compact module, and SoC performs audio compression and multiplexes the audio and video data together. [¶ 0085] … The present method and system uses a combination of sensors, x-y-z accelerometer, x-y-z gyroscope (gyro in short herein), eCompass (magnetometer) for direction of travel, GPS for speed and location, engine-on sensor, OBD-II connection to vehicle's Engine Control Unit (ECU) in conjunction with video cameras and occupant sensors. [¶ 0141])

Regarding Claim 7, the combination MIMAR, MAHARAJH, and LEE teaches the method of claim 1.
MIMAR further discloses:
wherein the cloud-based page service receives updated information for the event and dynamically updates the dynamic event page, and wherein the method further comprises: initiating an updated communication to the service center including the page identifier (accident of the video is uploaded to a drop box in the cloud and the URL link (Uniform Resource Locator: a protocol for specifying addresses on the Internet) to audio-video accident data is sent with the emergency help request data. [¶ 0212]. The Examiner notes that lacking an explicit definition to the contrary, “updating” is interpreted in its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., to make (something) more modern or up to date. “Updating” is not interpreted as necessitating a revision or change to existing information, i.e., adding (new) data to a page containing no previous data is still an “update” to the page) (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims))

Regarding Claim 8, the combination MIMAR, MAHARAJH, and LEE teaches the method of claim 1.
While MIMAR further discloses
wherein the indication to initiate the communication to the service center is sent based further on: establishing a connection between the client device and the sensor; and sending the event-related sensor data from the sensor to the client device (a compact personal video recorder for applications in mobile and vehicle audio-video security for evidentiary documentation purposes. [¶ 0038] … accident of the video is uploaded to a drop box in the cloud and the URL link (Uniform Resource Locator: a protocol for specifying addresses on the Internet) to audio-video accident data is sent with the emergency help request data. [¶ 0212] … The accident video enveloping the accident from multiple embedded cameras with above-mentioned video processing is sent as a URL link as part of the message. [¶ 0214]. The Examiner notes that consistent with e.g., ¶ 0034 of the present Specification, sensors are interpreted as being inclusive within a client device (e.g., internal) or external to a client device (e.g., external))

Regarding Claim 9, the combination MIMAR, MAHARAJH, and LEE teaches the method of claim 1.
While MIMAR further discloses further comprising: 
obtaining, at the cloud-based page service, device location of the client device; and routing, by the cloud-based page service via a routing mechanism, the communication to the service center including the page identifier (The present invention uses IP based emergency services to connect and communicate concise accident information, and does not require call-center with associate delays in response and annual $200 fees. The accident video enveloping the accident from multiple embedded cameras with above-mentioned video processing is sent as a URL link as part of the message detailing location of the accident, number of occupants, severity level, time stamp of the accident, conscience state of driver and passenger after the accident by performing facial processing of two rear-view cameras, and direction of travel when accident occurred. Such video information can thus be viewed not only by the emergency services center, but also by police and emergency responders from any web-enabled device. [¶ 0214] … The next generation IP Emergency system in USA is NG-9-1-1: A system comprised of Emergency Services IP networks (ESInets), IP-based Software Services and Applications, Databases and Data Management processes that are interconnected to Public Safety Answering Point premise equipment. The system provides location-based routing to the appropriate emergency entity. The system uses additionally available data elements and business policies to augment PSAP routing. The system delivers geodetic and/or civic location information and the call back number. NG-9-1-1 also supports embedded audio-video files for communicating accident audio-video information directly. [¶ 0221] … Contacting PSAP by the use of SMS 911, eCall, NG-9-1-1 or other similar system using the internet protocols (IP) is referred to as IP-Based Emergency services herein. [¶ 0222])

Regarding Claim 11, the features of Claim 11 are essentially the same as Claim 1 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 13, the features of Claim 13 are essentially the same as Claim 3 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 14, the features of Claim 14 are essentially the same as Claim 4 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 6 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 17, the features of Claim 17 are essentially the same as Claim 7 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 18, the features of Claim 18 are essentially the same as Claim 8 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 19, the features of Claim 19 are essentially the same as Claim 9 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 9.

Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over MIMAR in view of MAHARAJH and U.S. Patent Publication 2017/0055136 to LEE et al. (hereinafter “LEE”).

Regarding Claim 2, the combination MIMAR and MAHARAJH teaches the method of claim 1.
MIMAR further discloses further comprising: 
receiving, from the cloud-based page service, a page identifier for a dynamic event page (The accident video enveloping the accident from multiple embedded cameras with above-mentioned video processing is sent as a URL link as part of the message … Such video information can thus be viewed not only by the emergency services center, but also by police and emergency responders from any web-enabled device. The video is captured by a high-definition (HD) and High-Dynamic-Range (HDR) camera modules and processed by adaptive pre-processing. [¶ 0214]); and 
initiating the communication to the service center including the page identifier (The accident video enveloping the accident from multiple embedded cameras with above-mentioned video processing is sent as a URL link as part of the message … Such video information can thus be viewed not only by the emergency services center, but also by police and emergency responders from any web-enabled device. The video is captured by a high-definition (HD) and High-Dynamic-Range (HDR) camera modules and processed by adaptive pre-processing. [¶ 0214])

While MIMAR does not disclose, e.g., a reuse of a page identifier (e.g., a URL), MIMAR does not explicitly disclose the page is created for the event. However, in the spirit of the present invention, and in the same field of endeavor, LEE teaches a page created for the event: (A text message 821 may be transmitted from the terminal of ‘AAA’ corresponding to a sender to the terminal of ‘CCC’ corresponding to a recipient. During a conversation between ‘AAA’ and ‘CCC’ through a chatroom 810 of the text application, ‘AAA’ may attach content. If a file capacity of the content selected by ‘AAA’ is greater than or equal to a reference capacity, the text transmission system 100 may upload the selected content to the cloud storage 101 in response to a user request and may automatically create URL information accessible to the uploaded content. [¶ 0089] … In an example in which ‘AAA’ transmits a text message to ‘CCC’ … the text transmission system 100 may upload the selected content to the cloud storage 101 in response to a user request and may automatically create URL information accessible to the uploaded content. [¶ 0092] … The text transmission system may format a thumbnail associated with the selected content and may provide the formatted thumbnail and the URL information to the reception terminal 920. [¶ 0093]. The Examiner notes it is ambiguous as to whether the page is, e.g., created because of (i.e., triggered by) the generation of event data, the uploading of the event data. It is also ambiguous as to who (i.e., what entity) creates the page.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MIMAR and HAHARAJH that of LEE for advantage to transmit large and high quality content by transmitting, to a recipient, a text message including URL information that is created by uploading large content to a cloud storage during a text creation process. (LEE: ¶ 0029)

Regarding Claim 12, the features of Claim 12 are essentially the same as Claim 2 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 2.

Claims 5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over MIMAR in view of MAHARAJH and U.S. Patent Publication 2013/0052982 to ROHDE et al. (hereinafter “ROHDE”).

Regarding Claim 5, the combination MIMAR, MAHARAJH, and LEE teaches the method of claim 1.
While MIMAR further discloses initiate the communication (The accident video enveloping the accident from multiple embedded cameras with above-mentioned video processing is sent as a URL link as part of the message. [¶ 0214] … park alarm notification is issued via email or SMS, and video of the event … is also uploaded to the cloud and sent as a URL link to the owner or vehicle operator. [¶ 0224]) MIMAR does note explicitly disclose, or is not relied on to disclose wherein user input to the client device is configured to trigger the indication to initiate the communication.
However, in the same field of endeavor, ROHDE teaches wherein user input to the client device is configured to trigger the indication to initiate the communication (If the USER from the calling device selects the option "PUSH TO IMAGE" or presses send picture (element 136), by pressing that button, the calling device will allow the user on the calling device to either take a LIVE picture to be sent to the PSAP or to select a picture from the calling device image gallery (element 137). [¶ 0135])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MIMAR and HAHARAJH with that of ROHDE for advantage of creating an emergency response social network, customized by the individual or enterprise and the PSAP based on their capability, which establishes a platform for the individuals and enterprises to communicate using a wide range of next generation applications. The present invention can direct calls or transfer of text, images, or video to any call center. (ROHDE: ¶ 0007)

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 2 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 5.

Claims 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over MIMAR in view of MAHARAJH and U.S. Patent Publication 2014/0287714 to MARSHALL et al. (hereinafter “MARSHALL”).

Regarding Claim 10, the combination MIMAR, MAHARAJH, and LEE teaches the method of claim 9.
While MIMAR does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor MARSHALL teaches: 
wherein the routing mechanism includes performing a comparison between the device location with locations of service centers to determine a closest match (In particular, as portrayed in step 20 of FIG. 5, an emedia aggregation gateway 100 on a serving carrier network 902 receives a text to 911 message from a carrier entity 904 in the form of a short message peer to peer (SMPP) protocol, and then routes the emergency text to 911 message, using a session initiation protocol (SIP), over an internet protocol (IP) network to an emedia message broker 400 (step 22). As shown in step 24, the inventive emedia message broker 400 receives the text to 911 message from the emedia aggregation gateway 100 and routes the text to 911 message to an emedia distribution server 102 on a public safety answering point 110 (preferably a public safety answering point (PSAP) 110 within closest geographic proximity to an originating wireline/wireless calling device). Routing is preferably location-based and performed over an internet protocol (IP) network. As shown in step 26a, 26b, 26c, the emedia distribution server 102 on the public safety answering point (PSAP) 110 receives the text to 911 message, converts the text to 911 message to an appropriate delivery protocol (e.g. teletype (TTY) protocol, HTTPS, or SIP/MSRP) and then routes the message to one of: a teletype (TTY) terminal 104 (routed via a teletype (TTY) protocol), a web browser client 106 (routed via an HTTPS protocol), or an emergency services internet protocol (IP) network 108 (routed via an internet protocol (IP)), depending upon technological capabilities of the public safety answering point (PSAP) 110. [¶ 0051])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MIMAR and HAHARAJH with that of MARSHALL for advantage of provid[ing] a scalable, reliable method and system to provide emergency 911 text message services. The disclosed embodiments provide an Internet protocol (IP)-based, distributed emergency text message architecture for routing and delivery emergency text messages to emergency dispatch personnel, e.g., public safety answering points (PSAPs), 911 call centers, etc. (MARSHALL: ¶ 0032)

Regarding Claim 20, the features of Claim 20 are essentially the same as Claim 10 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644